DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 02/15/2022.
Claims 1-12, 14-27 and 29-31 are pending of which claims 1, 15, 26 and 27 are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-27 and 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 27, 29-30 are allowed
Claims 3-7, 17-21, 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicants remarks from 9/23/2021 were fully considered and are persuasive.  An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the amended claims.
The prior art of record fails to teach (calculate a distance between the listening node and the UE based on the first time difference, a propagation time between the TRP and the listening node, a propagation time between the TRP and the UE, and a second time difference between a ToA of the first reference RF signal at the UE and a transmission time of the second reference RF signal from the UE), as substantially described in independent claim (claims 3, 17). These limitations, in combination with the remaining limitations of claim (claims 3, 17), are not taught nor suggested by the prior art of record.

The prior art of record fails to teach (wherein a location of the UE is estimated based on at least a distance between the listening node and the UE, and wherein the distance between the listening node and the UE 1s based on the first time difference, a propagation time between the TRP and the listening node, a propagation time between the TRP and the UE, and a second time difference between a ToA of the first reference RF signal at the UE and a transmission time of the second reference RF signal from the UE), as substantially described in independent claim (31). These limitations, in combination with the remaining limitations of claim (31), are not taught nor suggested by the prior art of record.

Regarding claims 4-7 and 18-21, they are also indicate as allowable since they depend from indicated allowable claims 3, 17 and 31 either direct or indirect.
Claims 7 and 21 objected to because of the following informalities:

Regarding claim 7 and 21, they depend from a from claim that does not receive “distance”. Thus, examiner consider claim 7 depend from 3 and 21 from 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 11-12, 14-16, 24-25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2015/0139212) in view of Siomina et al (US 2019/0141554) and in view of Wu et al (US 2011/0156878).
Regarding claim 1, 15 and 26, Wang’212 discloses a listening node(see fig.2a, 203, see fig.3, 303, see fig.4, 7-8, Sn listerner), comprising: a memory; at least one transceiver; and a processing system communicatively coupled to the memory and the at least one transceiver(see fig.2B, 231 and 221), wherein the processing system is configured to: 
determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal transmitted sent by a transmission-reception on at least one beam (see para.0026, which discusses the listening STA 203 measures the time of arrival of the received FTM frames (e.g., FTM_K…, see fig.2B, which shows FTM_K from AP); 
determine a second ToA at the listening node of a second reference RF signal transmitted seat by the UE to the TRP on at least one beam(see para.0026, which discusses the listening STA 203 measures the time of arrival of the received FTM frames (e.g., ACK…, see fig.2B, which shows ACK transmitted from UE station 202).
As discussed above, although Wang’212 discloses listing station to receive the first reference RF signal and the second RF signal (see fig.2, see para.0026), Wang’212 does not explicitly show the use of “the first reference RF signal comprising a positioning reference signal (PRS) and the second reference RF signal comprising a sounding reference signal (SRS); and determine a first time difference between the first ToA and the second ToA” as required by present claimed invention.  However, including “the first reference RF signal comprising a positioning reference signal (PRS) and the second reference RF signal comprising a sounding reference signal (SRS); and determine a first time difference between the first ToA and the second ToA” would have been obvious to one having ordinary skill in the art as evidenced by Siomina’554.
the first reference RF signal comprising a positioning reference signal (PRS) (see para.0083, which discusses position reference signals PRS transmitted by a radio network, thus comprising PRS) and the second reference RF signal comprising a sounding reference signal (SRS) (see para.0083, which discusses sounding reference signals SRS transmitted by a wireless device to a network, thus comprising SRS) ; and determine a first time difference between the first ToA and the second ToA(see para.0050, which discusses determine time difference of arrival (TDOA)).
In view of the above, having the system of Wang’212 and then given the well-established teaching of Siomina’554, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wang’212 to include “the first reference RF signal comprising a positioning reference signal (PRS) and the second reference RF signal comprising a sounding reference signal (SRS) ; and determine a first time difference between the first ToA and the second ToA” as taught by Siomina’554, since Siomina’554 stated in para.0003+ that such a modification would provide a need to update and/or improve the measurement reporting.
As discussed above, although the combination of Wang’212 and Siomina’554 discloses listening STA 203 then passes/sends the measured see para.0026), the combination of Wang’212 and Siomina’554 does not explicitly show the use of “send the first time difference a positioning entity” as required by present claimed invention.  However, including “send the first time difference a positioning entity would have been obvious to one having ordinary skill in the art as evidenced by Wu’878.
In particular, in the same field of endeavor, Wu’878 teaches the use of send the first time difference a positioning entity(see para.0036, which discusses listener determine at least time difference of arrival (TDOA) for each pair of received interrogation and reply  signals  and transmit/send at least TDOA data to a designated location, such as central computer….to determine position of the DME interrogator, see fig.3).
In view of the above, having the combined system of Wang’212 and Siomina’554 and then given the well-established teaching of Wu’878, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Wang’212 and Siomina’554 to include “send the first time difference a positioning entity” as taught by Wu’878, since Wu’878 stated in para.0013+ that such a modification would provide a ground surveillance capability for determining aircraft position in the NAS (National Airspace System) as a backup to or to augment the existing GNSS-based surveillance systems.
see fig2B, which shows 235 and 225). 
Regarding claim 8, Wang’212 teaches the use of the listening node does not perform an RTT procedure with the UE (see para.0004, which discusses round trip delay/time between initiator and responder thus listening node does not perform an RTT procedure with the UE since the RTT is done between UE and network node).
Regarding claim 11, 24,  Wang’212 discloses wherein the at least one processor is further configured to: report a first reference RF signal identifier of the first reference RF signal to the positioning entity, a second reference RF signal identifier of the second reference RF signal to the positioning entity, or (due or language, only one of them is being considered) any combination thereof (see para.0026, which discusses listening STA 203 then passes the measured timestamps to STA 202, thus report). 
Regarding claim 12, Wang’212 discloses wherein the TRP and the listening node are not time synchronized(see abs, which discusses initiating device exchanges FTM frames and thus receiving timestamps, thus not sync since they only receive the timestamp). 
due to or language, only one them is being considered)  the listening node comprises a second UE with a known location (see fig.2-8). 

Claim 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2015/0139212) in view of Siomina et al (US 2019/0141554) and in view of Wu et al (US 2011/0156878) and further in view of Ahn et al (US 2010/0008270).
Regarding claim 4,18, As discussed above, although the combination of Wang’212 and Siomina’554 discloses listening STA 203 then passes/sends the measured timestamps to STA 202 (see para.0026), the combination of Wang’212 and Siomina’554 does not explicitly show the use of “receive, via the at least one transceiver, a measurement report from the UE, the measurement report including the second time difference” as required by present claimed invention.  However, including “receive, via the at least one transceiver, a measurement report from the UE, the measurement report including the second time difference” would have been obvious to one having ordinary skill in the art as evidenced by Wu’878.
TDOA) for each pair of received interrogation and reply  signals  and transmit/send at least TDOA data to a designated location, such as central computer….to determine position of the DME interrogator, see fig.3, see para00045).
In view of the above, having the combined system of Wang’212 and Siomina’554 and then given the well-established teaching of Wu’878, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Wang’212 and Siomina’554 to include “send the first time difference a positioning entity” as taught by Wu’878, since Wu’878 stated in para.0013+ that such a modification would provide a ground surveillance capability for determining aircraft position in the NAS (National Airspace System) as a backup to or to augment the existing GNSS-based surveillance systems.
Regarding claim 4,18, claim as discussed above, although combination of Wang’212 and Siomina’554 and Wu’878 discloses measurements of time arrival(Wang’212, see para.0026, see fig.2-8), the combination of Wang’212 and Siomina’554 and Wu’878 does not explicitly show the use of 
In particular, in the same field of endeavor, Ahn’270 teaches the use of wherein the propagation time between the TRP and the UE is determined from a round-trip-time (RTT) procedure between the TRP and the UE(see para.0010, which discusses the propagation time between the TRP and the UE is determined from a round-trip-time (RTT), see para.0030, 0042 ).
In view of the above, having the combined system of Wang’212 and Siomina’554 and Wu’878 and then given the well-established teaching of Ahn’270, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combined system of Wang’212 and Siomina’554 and Wu’878 to include “wherein the propagation time between the TRP and the UE is determined from a round-trip-time (RTT) procedure between the TRP and the UE” as taught by Ahn’270, since Ahn’270 stated in para.0015+ that such a modification would provide a system that .
Claim 9-10, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2015/0139212) in view of Siomina et al (US 2019/0141554) and in view of Wu et al (US 2011/0156878) and further in view of Akkarakaran et al (US 2017/0374637 ).
Regarding 9, 22, As discussed above, although the combined system of Wang’212 and Siomina’554 and Wu’878 discloses measurements of time arrival(Wang’212, see para.0026, see fig.2-8), the combined system of Wang’212 and Siomina’554 and Wu’878 does not explicitly show the use of “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams” as required by present claimed invention.  However, including “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams” would have been obvious to one having ordinary skill in the art as evidenced by Akkarakaran’637.
see fig.2-4).
In view of the above, having the combined system of Wang’212 and Siomina’554 and Wu’878 and then given the well-established teaching of Akkarakaran’637, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Wang’212 and Siomina’554 and Wu’878 to include “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams” as taught by Akkarakaran’637, since Akkarakaran’637 stated in para.0006+ that such a modification would provide an improved system.
Regarding 10, 23, As discussed above, although the combined system of Wang’212 and Siomina’554 and Wu’878 discloses measurements of time arrival(Wang’212, see para.0026, see fig.2-8), the combined system of Wang’212 and Siomina’554 and Wu’878 does not explicitly show the use of “the second reference RF signal is transmitted by the UE on a plurality of beams, the second 
In particular, in the same field of endeavor, Akkarakaran’637 teaches the use the second reference RF signal is transmitted by the UE on a plurality of beams, the second reference RF signal is received at the listening node on a first beam of the plurality of beams, and the second reference RF signal is received at the TRP on a second beam of the plurality of beams (see fig.2-4).
In view of the above, having t the combined system of Wang’212 and Siomina’554 and Wu’878 and then given the well-established teaching of Akkarakaran’637, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Wang’212 and Siomina’554 and Wu’878 to include “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention
Wu et al (US 2011/0156878) teaches, see para0014 & 0037, In the first embodiment of the present invention, a DME listener device (hereinafter DME listener) is added to the existing DME transponder system. A DME listener is a multi-channel DME receiver that receives the interrogation signals transmitted by DME transponders on aircraft (hereinafter DME interrogators) and the reply signals transmitted by the DME transponders at ground stations (hereinafter DME transponders). The DME listeners determine at least a time difference of arrival (TDOA) for each pair of received interrogation and reply signals and transmit at least TDOA data to a designated location, such as a central computer, designated DME transponder, designated DME listener or other transceiver having sufficient memory and computational capability (hereinafter central computer) to receive and store data from other DME listeners and/or DME listeners and SSR receive units (RUs) and perform multilateration (MLAT) calculations to determine a position of the DME interrogator.

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474